SEVENTH AMENDMENT TO THE

RUBY TUESDAY, INC. SALARY DEFERRAL PLAN

 

THIS SEVENTH AMENDMENT is made on this 30th day of December, 2008 by Ruby
Tuesday, Inc. a corporation duly organized and existing under the laws of the
State of Georgia (hereinafter called the “Primary Sponsor”).

 

INTRODUCTION:

 

WHEREAS, the Primary Sponsor maintains the Ruby Tuesday, Inc. Salary Deferral
Plan (the “Plan”), which was last amended and restated by an indenture dated
April 9, 2001, and subsequently amended by the First through Sixth Amendments
thereto; and

 

WHEREAS, the Primary Sponsor now desires to amend the Plan to provide that
matching contributions made for Plan years beginning on and after January 1,
2009 will be made in amounts, and for the time periods (no less frequently than
annually), determined in the discretion of the Primary Sponsor, and to provide
that the Primary Sponsor may impose a continuing employment condition on the
receipt of such contributions.

 

NOW, THEREFORE, the Primary Sponsor does hereby amend the Plan, effective as of
January 1, 2009, by deleting the existing Section 3.2 in its entirety and by
substituting therefor the following:

 

“3.2     (a)       Each Plan Sponsor proposes to make matching contributions to
the Fund in an amount equal to a discretionary percentage, to be determined by
the Primary Sponsor, of a Participant’s Annual Compensation deferred by the
Participant pursuant to Section 3.1(a), not to exceed the first six percent (6%)
of such Annual Compensation, which matching contributions may vary based on
classes of Participants and on the percentage of a Participant’s Deferral Amount
being matched; provided that such contributions will be nondiscriminatory in
accordance with the regulations under Code Section 401(a)(4) and will not
discriminate in favor of Highly Compensated Employees. Unless the Primary
Sponsor directs otherwise, the Trustee shall use Plan Sponsor matching
contributions made in cash to acquire shares of Company Stock that are issued
and outstanding. The Primary Sponsor may request the Trustee to acquire the
necessary shares by purchasing newly issued shares of Company Stock or shares of
Company Stock held as treasury shares.

 

(b)       In the case of a Participant who is identified as a Highly Compensated
Employee during a Plan Year, the Plan Sponsor proposes to make a matching
contribution on behalf of such Highly Compensated Employee, in lieu of any
matching contribution on behalf of such Highly Compensated Employee under
Section 3.2(a), in an amount equal to the lowest percentage of a Participant’s
Deferral Amount for which a matching contribution under Section 3.2(a) is being
made for any Participant.

 

 

--------------------------------------------------------------------------------

 

 

(c)       For purposes of determining the amount of matching contributions to be
credited to a Participant’s Company Matching Account, all or a portion of a
Participant’s years of employment with a predecessor employer may be counted if
the Participant became an Eligible Employee of a Plan Sponsor by reason of (1)
an acquisition by the Plan Sponsor of substantially all of the assets of a trade
or business or a controlling interest in the ownership interests of another
entity; or (2) a merger of the individual’s prior employer with and into the
Plan Sponsor; in the manner and subject to such conditions, if any, provided in
resolutions adopted by the Plan Sponsor.

 

(d)       With respect to contributions under Subsections (a) and (b), the
Primary Sponsor may, in its discretion: (1) make such contributions as of the
last day of any time period specified by the Primary Sponsor (which period may
be no shorter than a payroll period and no longer than a Plan Year); and (2)
require that a Participant be an Eligible Employee as of the last day of such
period to be eligible to receive any such contribution.”

 

Except as specifically amended hereby, the Plan shall remain in full force and
effect prior to this Seventh Amendment.

 

IN WITNESS WHEREOF, the Primary Sponsor has caused this Seventh Amendment to be
executed on the day and year first above written.

 

 

RUBY TUESDAY, INC.

 

 

By:

/s/ Samuel E. Beall, III

 

 

Title:

Chairman, CEO and President

ATTEST:

 

By:

/s/ Scarlett May

 

Title:

VP, General Counsel and Secretary

 

 

[CORPORATE SEAL]

 

 

2

 

 